NOTE: The Non-Final Office Action mailed 9/16/21 is hereby vacated due to erroneous withdrawal of claim 56. A new Office Action is set-forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 8/26/21 to the restriction requirement of 6/28/21 has been received.  Without traverse, Applicant has elected Group I and the species (identified by “…one or a distinct combination of biomarkers of which the claimed methods are to determine the expression level of, compare the expression level of, and/or determine the presence of…”) of “the biomarker ITGA7”.  
Due to an overlap in search, the following species has been rejoined: the biomarker AKR1B10.
Claims 51-70 are pending.
Claims 51-53, 55, and 57-70 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention. Claims 69-70 are directed to unelected group II. Claims 51-53 and 55-60 are not directed to the elected or rejoined species, as “the second method” of claim 51 requires detection of the biomarker “SMAC/Diablo protein” (see definition of “biomarker” at the paragraph spanning pages 18-19 of the instant specification). The claimed and the rejoined species do not involve detecting the biomarker SMAC/Diablo protein. Claims 61-68 also require detection of species other than elected or rejoined species. 
Claims 54 and 56 are currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 54 and 56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which claims 54 and 56 depend, or for failing to include all the limitations of the claim upon which claims 54 and 56 depend.  Claims 54 and 56 both recite “The first method of claim 51, wherein….”. Claim 51 recites both a “first method” and a “second method”. Claims 54 and 56 are rejected for failing to include the second method of claim 51.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto et al (Clinical Cancer Research, 2005, 11: 1776-1785; 12/30/19 IDS).
Fukumoto et al teaches a method (“first method”) comprising determining the expression levels of all mRNA transcripts detected by the Affymetrix U133 microarray (including the biomarkers ITGA7 and AKR1B10) in a sample from a subject with NSCLC SCC and determining the expression level of the biomarker AKR1B10 protein in a sample from a subject with NSCLC SCC, comparing the expression levels of the biomarkers in the subject samples to expression levels of the biomarkers in healthy biological samples, and diagnosing the subject as having NSCLC SCC wherein the level of the biomarker AKR1B10 protein in the sample from the subject with NSCLC SCC is elevated as compared to the level of the biomarker AKR1B10 protein in healthy biological samples (Figure 2C and pages 1777-1779, in particular).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 54 and 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 54 and 56 are directed to abstract ideas and natural phenomenon because “the first method” recites an abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” (all mental processes) are the “comparing”, “computing”, and “diagnosing” steps of “the first method”. The “natural phenomenon” is: levels of recited mRNA and protein naturally correlate with NSCLC subtypes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of determining the level of a recited protein or mRNA in a biological sample from a subject (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). 
Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of detecting a level of a recited biomarker in a sample from a subject, using means such as antibodies specific for the biomarker or commercially-available microarrays (such as the Affymetrix U133 microarray of Fukumoto et al (Clinical Cancer Research, 2005, 11: 1776-1785; 12/30/19 IDS)), would conventionally and routinely perform such steps. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claim does not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods of detecting levels of recited mRNA or protein encompassed by the instant claim are well-known, routine, and conventional.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression. In regards to “diagnosing", it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). It is further noted the interim Guidance is consistent with the Federal Circuit’s panel decision in Sequenom (see the July 14, 2016 memorandum: Recent Subject Matter Eligibility Rulings (Rapid Litigation Management v. CellzDirect and Sequenom v. Ariosa)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN E AEDER/Primary Examiner, Art Unit 1642